           Case 5:20-cv-07741-BLF Document 90 Filed 05/06/21 Page 1 of 4



1    JENNER & BLOCK LLP
     Brian Hauck (SBN 303058)
2    633 West 5th Street, Suite 3600
     Los Angeles, CA 90071
3    Phone: (213) 239-5100
     Facsimile: (213) 239-5199
4    bhauck@jenner.com
5    JENNER & BLOCK LLP
     Ishan K. Bhabha (admitted pro hac vice)
6    Noah B. Bokat-Lindell (admitted pro hac vice)
     Elizabeth B. Deutsch (admitted pro hac vice)
7    Kathryn L. Wynbrandt (admitted pro hac vice)
     1099 New York Avenue NW, Suite 900
8    Washington DC 20001
     Phone: (202) 639-6000
9    Facsimile: (202) 639-6066
     ibhabha@jenner.com
10   nbokatlindell@jenner.com
     kwynbrandt@jenner.com
11   edeutsch@jenner.com
12   Counsel for Amici Curiae Institutions of Higher Education
13

14                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
15                               SAN FRANCISCO/OAKLAND DIVISION
16
      SANTA CRUZ LESBIAN AND GAY                        Civil Action No. 5:20-CV-07741-BLF
17    COMMUNITY    CENTER     d/b/a    THE
      DIVERSITY CENTER OF SANTA CRUZ;                   NOTICE OF CHANGE IN COUNSEL
18    LOS ANGELES LGBT CENTER; AIDS
      FOUNDATION OF CHICAGO; B. BROWN
19
      CONSULTING,    LLC;    BRADBURY-
20    SULLIVAN LGBT COMMUNITY CENTER;
      NO/AIDS    TASK     FORCE        d/b/a
21    CRESCENTCARE;    SERVICES        AND
      ADVOCACY FOR GLBT ELDERS; DR.
22    WARD CARPENTER,
23                         Plaintiffs,

24                          v.
25
      DONALD J. TRUMP, in his official capacity
26    as President of the United States; U.S.
      DEPARTMENT OF LABOR; EUGENE
27    SCALIA, in his official capacity as Secretary
28
                                       NOTICE OF CHANGE IN COUNSEL
                                         CASE NO. 5:20-CV-07741-BLF
           Case 5:20-cv-07741-BLF Document 90 Filed 05/06/21 Page 2 of 4



1     of Labor; CRAIG E. LEEN, in his official
2     capacity as Director of the Office of Federal
      Contract Compliance Programs; OFFICE OF
3     MANAGEMENT AND BUDGET; RUSSELL
      VOUGHT, in his official capacity as Director
4     of the Office of Management and Budget; U.S.
      DEPARTMENT OF HEALTH AND HUMAN
5
      SERVICES; ALEX M. AZAR II, in his official
6     capacity as Secretary of Health and Human
      Services; U.S. DEPARTMENT OF JUSTICE;
7     WILLIAM PELHAM BARR, in his official
      capacity as United States Attorney General;
8     U.S. DEPARTMENT OF HOUSING AND
      URBAN DEVELOPMENT; BENJAMIN
9
      SOLOMON CARSON, SR., in his official
10    capacity as Secretary of Housing and Urban
      Development; U.S. DEPARTMENT OF
11    VETERANS AFFAIRS; ROBERT WILKIE,
      in his official capacity as Secretary of Veterans
12    Affairs; NATIONAL ENDOWMENT FOR
      THE HUMANITIES; JON PARRISH PEEDE,
13
      in his official capacity as Chairman of the
14    National Endowment for the Humanities;
      NATIONAL ENDOWMENT FOR THE
15    ARTS; MARY ANNE CARTER, in her
      official capacity as Chairman of the National
16    Endowment for the Arts,
17
                                     Defendants.
18

19   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
20          PLEASE TAKE NOTICE THAT Elizabeth B. Deutsch is hereby withdrawn as an attorney of
21   record for Amici Curiae Eight Institutions of Higher Education in this action. Counsel otherwise
22   remains the same.
23

24

25

26

27

28
                                        NOTICE OF CHANGE IN COUNSEL
                                          CASE NO. 5:20-CV-07741-BLF
          Case 5:20-cv-07741-BLF Document 90 Filed 05/06/21 Page 3 of 4



1    Dated: May 6, 2021                     Respectfully submitted,
2                                           /s/ Brian Hauck
                                            Brian Hauck (SBN 303058)
3                                           JENNER & BLOCK LLP
                                            633 West 5th Street, Suite 3600
4                                           Los Angeles, CA 90071
                                            Phone:     (213) 239-5100
5                                           Facsimile: (213) 239-5199
                                            bhauck@jenner.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                                NOTICE OF CHANGE IN COUNSEL
                                  CASE NO. 5:20-CV-07741-BLF
           Case 5:20-cv-07741-BLF Document 90 Filed 05/06/21 Page 4 of 4



1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on May 6, 2021, I electronically filed the foregoing with the Clerk of the
3
     Court by using the CM/ECF system, which will provide electronic notice and an electronic link to this
4
     document to all attorneys of record.
5

6
                                                           /s/ Brian Hauck
7                                                          Brian Hauck (SBN 303058)
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                       NOTICE OF CHANGE IN COUNSEL
                                         CASE NO. 5:20-CV-07741-BLF
